Title: To Thomas Jefferson from Gabriel Duvall, 18 March 1801
From: Duvall, Gabriel
To: Jefferson, Thomas



Dear Sir,
Annapolis, 18 Mar. 1801.

Your letter of the 13th instant did not reach me until between 10 & 11 O’Clock at night on the 16th. & I was then twenty miles from this place. I embrace the earliest opportunity to express the high sense entertained, of the honour done me in offering me the office of Chief Judge of the district of Columbia;—for which, accept my thanks.
Many considerations lead me to accept the appointment, but as prudence forbids the making so great a sacrifice as must necessarily attend an acceptance, I am compeled, reluctantly, to decline it.—Believe me to be with the highest sentiments of respect & esteem, your obedt. Sevt.

G. Duvall

